Case: 20-50241      Document: 00515695794         Page: 1     Date Filed: 01/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 6, 2021
                                  No. 20-50241                     Lyle W. Cayce
                               Conference Calendar                      Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Graciela Montoya,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-2867-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Graciela Montoya has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Montoya has filed a response. The record is not sufficiently developed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50241        Document: 00515695794       Page: 2   Date Filed: 01/06/2021




                                   No. 20-50241


   allow us to make a fair evaluation of Montoya’s claims of ineffective
   assistance of counsel; we therefore decline to consider the claims without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Montoya’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2